Exhibit 10.10

FREEMARKETS, INC.

THIRD AMENDED AND RESTATED STOCK INCENTIVE PLAN

 

1.

Purpose of the Plan.

The purpose of the FreeMarkets, Inc. Third Amended and Restated Stock Incentive
Plan (the “Plan”) is to promote the interests of Ariba, Inc. (the “Company”) as
the successor of FreeMarkets, Inc. and the Company’s subsidiaries and
stockholders by (i) attracting and retaining employees, officers, directors,
consultants and advisors of outstanding ability, (ii) motivating such persons,
by means of performance-related incentives, to achieve long-range performance
goals, and (iii) enabling such persons to participate in the long-term growth
and financial success of the Company and its subsidiaries. The original
effective date of the Plan was March 2, 1998 (“Effective Date”); the Plan was
subsequently amended and restated as of June 30, 1999 (“Restated Effective
Date”) and was thereafter amended to reflect a change in the name of
FreeMarkets, Inc. and to clarify certain aspects of Plan operation, effective as
of the Restated Effective Date. The Plan was amended, restated and renamed the
“Second Amended and Restated Stock Incentive Plan” as of January 2, 2001 to
eliminate certain provisions of Section 12 of the Amended and Restated Stock
Incentive Plan and to clarify certain aspects of Section 12 thereof. The Plan
was amended, restated and renamed the “Third Amended and Restated Stock
Incentive Plan” as of October 11, 2007, to reflect the merger of a subsidiary of
the Company into FreeMarkets, Inc. (the “Merger”) and to add provisions
permitting the grant of stock units.

 

2.

Administration.

(a) Subject to the following paragraphs, the Plan shall be administered by the
Company’s Board of Directors (the “Board”) or by a Compensation Committee of the
Board (the “Compensation Committee”). If the Board delegates to the Compensation
Committee the authority to administer the Plan, the Compensation Committee shall
be empowered to take all actions reserved to the Board under the Plan. The Board
is authorized to interpret the Plan, to prescribe, amend and rescind rules and
regulations to further the purposes of the Plan, and to make all other
determinations necessary for the administration of the Plan. All such actions by
the Board shall be conclusive, final and binding on all recipients of grants
hereunder (“participants”).

(b) Any Compensation Committee to which Plan administration is delegated shall
consist solely of Board members who qualify as (i) “Non-Employee Directors” as
defined under Rule 16b-3 under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), and (ii) “outside directors” as defined under
Section 162(m) or any successor provision of the Internal Revenue Code of 1986,
as amended (the “Code”), and applicable Treasury regulations thereunder, if and
to the extent such qualification is necessary so that grants made under the Plan
or the exercise of rights thereunder will qualify for any tax or other material
benefit to participants or the Company and its subsidiaries under applicable
law.



--------------------------------------------------------------------------------

(c) Notwithstanding the foregoing, the Board may, subject to any limitations or
restrictions the Board may impose from time to time, delegate to the Chief
Executive Officer the authority to administer the Plan, including the authority
to grant Options (as hereinafter defined) to employees, consultants or advisors
of the Company and its subsidiaries who are not subject, by reason of their
position with the Company or its subsidiaries, to the requirements of Section 16
of the Exchange Act and who are not expected to be subject to the limitations of
Code Section 162(m).

 

3.

Grants.

Grants under the Plan may be in the form of options which qualify as “incentive
stock options” within the meaning of Code Section 422 or any successor provision
(“Incentive Stock Options”), options which do not so qualify (“Nonqualified
Options” and, collectively with Incentive Stock Options, “Options”), stock which
is subject to certain forfeiture risks and restrictions on transferability
(“Restricted Stock”) and units representing shares of stock (“Stock Units”).
Incentive Stock Options may be granted only to employees of the Company or its
subsidiaries. Each grant of an Option shall be designated in the applicable
“Grant Instrument” (as defined in Section 5) as an Incentive Stock Option or a
Nonqualified Option, as appropriate. If, notwithstanding its designation as an
Incentive Stock Option, all or a portion of any Option grant does not qualify
under the Code as an Incentive Stock Option, the portion which does not so
qualify shall be treated for all purposes hereunder as a Nonqualified Option.

 

4.

Shares Subject to the Plan.

Subject to adjustment as provided in Section 10, as of October 11, 2007, the
maximum aggregate number of shares of the Company’s Common Stock (“Common
Stock”) that may be subject to grants made under the Plan is 7,523,764 shares.
The Common Stock to be offered under the Plan shall be authorized and unissued
Common Stock or issued Common Stock which shall have been reacquired by the
Company and held in its treasury. The Common Stock covered by any unexercised
portion of terminated stock options granted under the Plan or under the
FreeMarkets OnLine, Inc. 1996 Stock Incentive Plan, or by any grant of
Restricted Stock or Stock Units which is forfeited, may again be subject to new
grants under the Plan. In the event the purchase price of an Option is paid in
whole or in part through the delivery of Common Stock, only the net number of
shares of Common Stock issuable in connection with the exercise of the Option
shall be counted against the number of shares remaining available for grant
under the Plan. No participant shall receive grants in respect of more than
1,090,333 shares of Common Stock in any calendar year (subject to adjustment as
provided in Section 10).

 

5.

Participants.

The Board shall determine and designate from time to time those employees,
directors, consultants and advisors of the Company or its subsidiaries who shall
be granted Options, Restricted Stock or Stock Units under the Plan and the
number of shares of Common Stock to be covered by each such Option, Restricted
Stock or Stock Unit grant; provided, that any such consultants or advisors who
receive grants under the Plan render bona fide services to the Company or its
subsidiaries that are not in connection with the offer or sale of securities in
a capital-raising transaction. In making its determinations, the Board shall
take into account the present and potential contributions of the respective
individuals to the success of the Company and its subsidiaries and such other
factors as the Board shall deem relevant in connection with

 

2



--------------------------------------------------------------------------------

accomplishing the purposes of the Plan. In no event shall grants be made under
the Plan to individuals who were employed by the Company or its subsidiaries
immediately before the Merger was consummated. Each grant shall be evidenced by
a written Option, Restricted Stock or Stock Unit agreement or grant form (“Grant
Instrument”) as the Board shall approve from time to time.

 

6.

Fair Market Value.

For all purposes under the Plan, the term “Fair Market Value” shall mean the
price at which shares of Common Stock were last sold in the principal U.S.
market for Common Stock on the applicable date or, if the applicable date was
not a trading day, on the last trading day prior to the applicable date. If
Common Stock is no longer traded on a public U.S. securities market, the Fair
Market Value shall be determined in good faith by the Board.

 

7.

Grants of Options.

(a) Exercise Price of Options. Incentive Stock Options shall be granted at an
exercise price of not less than 100% of the Fair Market Value on the date of
grant; provided, however, that Incentive Stock Options granted to a participant
who at the time of such grant owns (within the meaning of Code Section 424(d))
more than 10% of the voting power of all classes of stock of the Company (a “10%
Holder”) shall be granted at an exercise price of not less than 110% of the Fair
Market Value on the date of grant. Nonqualified Options shall be granted at an
exercise price as determined in each case by the Board.

(b) Term and Termination of Options.

(1) The board shall determine the term within which each Option may be
exercised, in whole or in part, provided that (i) such term shall not exceed 10
years from the date of grant, (ii) the term of an Incentive Stock Option granted
to a 10% Holder shall not exceed 5 years from the date of grant, and (iii) the
aggregate Fair Market Value (determined on the date of grant) of Common Stock
with respect to which Incentive Stock Options granted to a participant under the
Plan or any other plan of the Company and its subsidiaries become exercisable
for the first time in any single calendar year shall not exceed $100,000.

(2) Unless otherwise determined by the Board, all rights to exercise Options
shall terminate on the first to occur of (i) the scheduled expiration date as
set forth in the applicable Grant Instrument, (ii) 60 days following the date of
termination of employment for any reason other than the participant’s death or
permanent disability (as defined in Code Section 22(e)(3)), (iii) 1 year
following the date of termination of employment or provision of services by
reason of the participant’s death or permanent disability (as defined in Code
Section 22(e)(3)), or (iv) as may be otherwise provided in the event of a Change
of Control as defined in Section 11; provided, however, that in the event that a
participant ceases to be employed by or to provide services to the Company and
its subsidiaries due to a termination for “cause” (as defined in
Section 7(b)(3)), all rights to exercise Options held by such participant shall
terminate immediately as of the date such participant ceases to be employed by
or to provide services to the Company or its subsidiaries.

 

3



--------------------------------------------------------------------------------

(3) As used in this Plan, the term “cause” shall mean a finding by the Board
that the participant has engaged in conduct that is fraudulent, disloyal,
criminal or injurious to the Company or its subsidiaries, including, without
limitation, embezzlement, theft, commission of a felony or dishonesty in the
course of his or her employment or service, or the disclosure of trade secrets
or confidential information of the Company or its subsidiaries to persons not
entitled to receive such information.

(c) Payment for Shares. Full payment for shares purchased upon exercise of
Options granted under the Plan shall be made at the time the Options are
exercised in whole or in part. Payment of the purchase price shall be made in
cash or in such other form as the Board may approve, including, without
limitation, (i) by the participant’s delivery to the Company of a promissory
note containing such terms as the Board may determine, (ii) by the participant’s
delivery to the Company of shares of Common Stock that have been held by the
participant for at least six months prior to exercise of the Options, valued at
the Fair Market Value of such shares on the date of exercise, or (iii) if the
Common Stock is publicly traded, pursuant to a cashless exercise arrangement
with a broker on such terms as the Board may determine; provided, however, that
if payment is made pursuant to clause (i), the then par value of the purchased
shares shall be paid in cash. No shares of Common Stock shall be issued to the
participant until such payment has been made, and a participant shall have none
of the rights of a stockholder with respect to Options held by such participant.

(d) Other Terms and Conditions. The Board shall have the discretion to determine
terms and conditions, consistent with the Plan, that will be applicable to
Options, including, without limitation, performance-based criteria for
acceleration of the date on which certain Options shall become exercisable.
Options granted to the same or different participants, or at the same or
different times, need not contain similar provisions.

(e) Substitution of Options. Options may be granted under the Plan from time to
time in substitution for stock options of other entities (“Acquired Companies”)
in connection with the merger or consolidation of the Acquired Company with the
Company or its subsidiaries, the acquisition by the Company or by its
subsidiaries of all or a portion of the assets of the Acquired Company, or the
acquisition of stock of the Acquired Company such that the Acquired Company
becomes a subsidiary of the Company.

 

8.

Grants of Restricted Stock.

The Board may issue or transfer shares of Common Stock to employees, directors,
consultants or advisors under a grant of Restricted Stock, upon such terms as
the Board deems applicable, including the provisions set forth below:

(a) General Requirements. Shares of Common Stock issued or transferred pursuant
to Restricted Stock grants may be issued or transferred for consideration or for
no consideration, and subject to restrictions or no restrictions, as determined
by the Board. The Board may establish conditions under which restrictions on
shares of Restricted Stock shall lapse over a period of time or according to
such other criteria (including performance-based criteria) as the Board deems
appropriate. The period of time during which the Restricted Stock will remain
subject to restrictions will be designated in the Grant Instrument as the
“Restriction Period.”

 

4



--------------------------------------------------------------------------------

(b) Number of Shares. The Board shall determine the number of shares of Common
Stock to be issued or transferred pursuant to a Restricted Stock grant and the
restrictions applicable to such shares.

(c) Requirement of Employment. If a participant who has received a Restricted
Stock grant ceases to be employed by the Company and its subsidiaries during the
Restriction Period, or if other specified conditions are not met, the Restricted
Stock grant shall terminate as to all shares covered by the grant as to which
the restrictions have not lapsed, and those shares of Common Stock shall be
canceled in exchange for the purchase price, if any, paid by the participant for
such shares. The Board may provide, however, for complete or partial exceptions
to this requirement as it deems appropriate.

(d) Restrictions on Transfer and Legend on Stock Certificate. During the
Restriction Period, a participant may not sell, assign, transfer, donate, pledge
or otherwise dispose of the shares of Restricted Stock. Each certificate for a
share of Restricted Stock shall contain a legend giving appropriate notice of
the applicable restrictions. The participant shall be entitled to have the
legend removed from the stock certificate covering the shares of Restricted
Stock subject to restrictions when all restrictions on such shares lapse. The
Board may determine that the Company will not issue certificates for shares of
Restricted Stock until all restrictions on such shares lapse, or that the
Company will retain possession of certificates for shares of Restricted Stock
until all restrictions on such shares lapse.

(e) Right to Vote and to Receive Dividends. During the Restriction Period, the
participant shall have the right to vote shares of Restricted Stock and to
receive any dividends or other distributions paid on such shares, subject to any
restrictions deemed appropriate by the Board.

(f) Lapse of Restrictions. All restrictions imposed on Restricted Stock shall
lapse upon the expiration of the applicable Restriction Period and the
satisfaction of all conditions imposed by the Board. The Board may determine, as
to any or all Restricted Stock grants, that the restrictions shall lapse without
regard to any Restriction Period.

 

9.

Stock Units.

The Board may grant Stock Units to employees, directors, consultants or advisors
upon such terms as the Board deems applicable, including the provisions set
forth below:

(a) General Requirements. Shares of Common Stock issued or transferred pursuant
to Stock Unit grants may be issued or transferred for consideration or for no
consideration, and subject to restrictions or no restrictions, as determined by
the Board. The Board may establish conditions under which restrictions on Stock
Units shall lapse over a period of time or according to such other criteria
(including performance-based criteria) as the Board deems appropriate. The
period of time during which the Stock Units will remain subject to restrictions
will be designated in the Grant Instrument as the “Restriction Period.”

(b) Number of Stock Units. The Board shall determine the number of shares of
Common Stock to be issued or transferred pursuant to a Stock Unit grant.

 

5



--------------------------------------------------------------------------------

(c) Requirement of Employment. If a participant who has received a Stock Unit
grant ceases to be employed by the Company and its subsidiaries during the
Restriction Period, or if other specified conditions are not met, the Stock Unit
grant shall terminate as to all Stock Units covered by the grant as to which the
restrictions have not lapsed and those Stock Units shall be canceled without
payment of any consideration. The Board may provide, however, for complete or
partial exceptions to this requirement as it deems appropriate.

(d) Restrictions on Transfer. During the Restriction Period, a participant may
not sell, assign, transfer, donate, pledge or otherwise dispose of Stock Units.

(e) Voting and Dividend Rights. The holders of Stock Units shall have no voting
rights. Prior to settlement or forfeiture, any Stock Unit awarded under the Plan
may, at the Board’s discretion, carry with it a right to dividend equivalents.
Such right entitles the holder to be credited with an amount equal to all cash
dividends paid on one share of Common Stock while the Stock Unit is outstanding.
Dividend equivalents may be converted into additional Stock Units. Settlement of
dividend equivalents may be made in the form of cash, in the form of Common
Stock, or in a combination of both. Prior to distribution, any dividend
equivalents that are not paid shall be subject to the same conditions and
restrictions as the Stock Units to which they attach.

(f) Form and Time of Settlement of Stock Units. Settlement of vested Stock Units
may be made in the form of (i) cash, (ii) shares of Common Stock or (iii) any
combination of both, as determined by the Board. The actual number of Stock
Units eligible for settlement may be larger or smaller than the number included
in the original award, based on predetermined performance factors. Methods of
converting Stock Units into cash may include (without limitation) a method based
on the average Fair Market Value of Common Stock over a series of trading days.
Vested Stock Units may be settled in a lump sum or in installments. The
distribution may occur or commence when all vesting conditions applicable to the
Stock Units have been satisfied or have lapsed, or it may be deferred to any
later date. Until an award of Stock Units is settled, the number of such Stock
Units shall be subject to adjustment pursuant to Section 10.

(g) Death of Recipient. Any Stock Units award that becomes payable after the
recipient’s death shall be distributed to the recipient’s beneficiary or
beneficiaries. Each recipient of a Stock Units award under the Plan shall
designate one or more beneficiaries for this purpose by filing the prescribed
form with the Company. A beneficiary designation may be changed by filing the
prescribed form with the Company at any time before the award recipient’s death.
If no beneficiary was designated or if no designated beneficiary survives the
award recipient, then any Stock Units award that becomes payable after the
recipient’s death shall be distributed to the recipient’s estate.

(h) Creditors’ Rights. A holder of Stock Units shall have no rights other than
those of a general creditor of the Company. Stock Units represent an unfunded
and unsecured obligation of the Company, subject to the terms and conditions of
the applicable Grant Instrument.

 

6



--------------------------------------------------------------------------------

10.

Adjustments to Reflect Capital Changes.

The number and kind of shares subject to outstanding grants, the exercise price
applicable to Options previously granted, and the number and kind of shares
available subsequently to be granted under the Plan shall be appropriately
adjusted to reflect any stock dividend, stock split, combination or exchange of
shares or other change in capitalization with a similar substantive effect upon
the Plan or grants under the Plan. The Board shall have the power and sole
discretion to determine the nature and amount of the adjustment to be made in
each case. The adjustment so made shall be final and binding on all
participants.

 

11.

Definition of Change of Control.

For purposes of this Plan, a “Change of Control” shall mean the occurrence of
any of the following events:

(a) the acquisition, other than from the Company, by any individual, entity or
group (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Exchange Act), other than the Company or an employee benefit plan of the
Company, of beneficial ownership (within the meaning of Rule 13d-3 promulgated
under the Exchange Act) of more than 50% of the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Voting Securities”); or

(b) the approval by the Company’s stockholders of a reorganization, merger,
consolidation or recapitalization of the Company (a “Business Combination”),
other than a Business Combination in which more than 50% of the combined voting
power of the outstanding voting securities of the surviving or resulting entity
immediately following the Business Combination is held by the persons who,
immediately prior to the Business Combination, were the holders of the Voting
Securities; or

(c) the approval by the Company’s stockholders of a complete liquidation or
dissolution of the Company, or a sale of all or substantially all of the
Company’s assets; or

(d) individuals who, as of the Restated Effective Date, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, that any individual becoming a director subsequent to
such date whose election or nomination for election by the Company’s
stockholders was approved by a vote of at least a majority of the directors then
comprising the Incumbent Board shall be considered as though such individual
were a member of the Incumbent Board.

 

12.

Consequences of a Change of Control.

(a) Unless otherwise determined by the Board, upon a Change of Control, (i) each
outstanding Option shall be assumed by the Acquiring Corporation (as defined
below) or parent thereof or replaced with a comparable option or right to
purchase shares of the capital stock, or equity equivalent instrument, of the
Acquiring Corporation or parent thereof, or other comparable rights (such
assumed and comparable options and rights, together, the “Replacement Options”)
and (ii) each share of Restricted Stock shall be converted to a comparable
restricted grant of capital stock, or equity equivalent instrument, of the
Acquiring Corporation or parent

 

7



--------------------------------------------------------------------------------

thereof or other comparable restricted property (such assumed and comparable
restricted grants, together, the “Replacement Restricted Stock”); provided,
however, that if the Acquiring Corporation or parent thereof does not grant
Replacement Options and Replacement Restricted Stock, then all outstanding
Options which have been granted under the Plan and which are not exercisable as
of the effective date of the Change of Control shall automatically accelerate
and become exercisable immediately prior to the effective date of the Change of
Control, and all restrictions and conditions on any Restricted Stock shall lapse
upon the effective date of the Change of Control. The term “Acquiring
Corporation” means the surviving, continuing, successor or purchasing
corporation, as the case may be. Notwithstanding anything in the Plan to the
contrary, the Board shall have discretion, in the applicable Grant Instrument or
an amendment thereof, to accelerate Options and eliminate restrictions on
Restricted Stock upon a Change of Control. The Board may determine in its
discretion (but shall not be obligated to do so) that in lieu of the issuance of
Replacement Options, all holders of outstanding Options which are exercisable
immediately prior to a Change of Control (including those that become
exercisable under this Section 12(a)) will be required to surrender them in
exchange for a payment, in cash or Common Stock as determined by the Board, of
an amount equal to the amount (if any) by which the then Fair Market Value of
Common Stock subject to unexercised Options exceeds the exercise price of those
Options, with such payment to take place as of the date of the Change of Control
or such other date as the Board may prescribe.

(b) Any Options that are not assumed or replaced by Replacement Options,
exercised or cashed out prior to or concurrent with a Change of Control will
terminate effective upon the Change of Control or at such other time as the
Board deems appropriate.

(c) Notwithstanding anything in the Plan to the contrary, in the event of a
Change of Control, no action described in the Plan shall be taken (including,
without limitation, actions described in subsections (a), (b) and (c) above) if
such actions would make the Change of Control ineligible for desired tax
treatment if, in the absence of such actions, the Change of Control would
qualify for such treatment and the Company intends to use such treatment with
respect to such Change of Control.

(d) Section 12, as herein amended and restated, applies to Options and
Restricted Stock granted prior to, on and after the Restated Effective Date,
except as set forth in the next sentence. Section 12(b) of the Amended and
Restated Stock Incentive Plan, as in effect prior to January 2, 2001, applies to
Options and Restricted Stock granted prior to January 2, 2001.

(e) Anything in the Plan to the contrary notwithstanding, the Board shall have
discretion to eliminate vesting restrictions on Stock Units and/or accelerate
the settlement of Stock Units upon a Change of Control. Any Stock Units that are
not assumed or replaced by comparable grants, or settled prior to or concurrent
with a Change of Control, shall terminate effective upon the Change of Control.

 

13.

Transferability of Options.

Unless otherwise determined by the Board with respect to Nonqualified Options,
Options granted under the Plan shall not be transferable other than by will or
the laws of descent and distribution and are exercisable during a participant’s
lifetime only by the participant.

 

8



--------------------------------------------------------------------------------

14.

Withholding.

The Company shall have the right to deduct any taxes required by law to be
withheld in respect of grants under the Plan from amounts paid to a participant
in cash as salary, bonus or other compensation. In the Board’s discretion, a
participant may be permitted to elect to have withheld from the shares otherwise
issuable to the participant, or to tender to the Company, a number of shares of
Common Stock the aggregate Fair Market Value of which does not exceed the
applicable withholding rate for federal (including FICA), state and local tax
liabilities. Any such election must be in a form and manner prescribed by the
Board.

 

15.

Construction of the Plan.

The validity, construction, interpretation, administration and effect of the
Plan and of its rules and regulations, and rights relating to the Plan, shall be
determined solely by the Board. Any determination by the Board shall be final
and binding on all participants. The Plan shall be governed in accordance with
the laws of the State of Delaware, without regard to the conflict of law
provisions of such laws.

 

16.

No Right to Grant; No Right to Employment.

No person shall have any claim of right to be granted Options, Restricted Stock
or Stock Units under the Plan. Neither the Plan nor any action taken hereunder
shall be construed as giving any employee any right to be retained in the employ
of the Company or any of its subsidiaries or as giving any consultant, advisor
or director of the Company or any of its subsidiaries any right to continue to
serve in such capacity.

 

17.

Grants Not Includable for Benefit Purposes.

Income recognized by a participant pursuant to the provisions of the Plan shall
not be included in the determination of benefits under any employee pension
benefit plan (as such term is defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974) or group insurance or other benefit plans
applicable to the participant which are maintained by the Company or any of its
subsidiaries, except as may be provided under the terms of such plans or
determined by resolution of the Board.

 

18.

No Strict Construction.

No rule of strict construction shall be implied against the Company, the Board
or any other person in the interpretation of any of the terms of the Plan, any
grant made under the Plan or any rule or procedure established by the Board.

 

19.

Captions.

All Section headings used in the Plan are for convenience only, do not
constitute a part of the Plan, and shall not be deemed to limit, characterize or
affect in any way any provisions of the Plan, and all provisions of the Plan
shall be construed as if no captions had been used in the Plan.

 

9



--------------------------------------------------------------------------------

20.

Severability.

Whenever possible, each provision in the Plan and every grant under the Plan
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of the Plan or any grant under the Plan
shall be held to be prohibited by or invalid under applicable law, then such
provision shall be deemed amended to accomplish the objectives of the provision
as originally written to the fullest extent permitted by law, and all other
provisions of the Plan and every other grant under the Plan shall remain in full
force and effect.

 

21.

Legends.

All certificates for Common Stock delivered under the Plan shall be subject to
such transfer and other restrictions as the Board may deem advisable under the
rules, regulations and other requirements of the Securities and Exchange
Commission, any stock exchange or quotation system upon which the Common Stock
is then listed or quoted and any applicable federal or state securities laws,
and the Board may cause a legend or legends to be put on any such certificates
to make appropriate references to such restrictions.

 

22.

Amendment.

The Board may, by resolution, amend or revise the Plan, except that such action
shall not be effective without stockholder approval if such stockholder approval
is required to maintain the compliance of the Plan and/or grants made to
directors, executive officers or other persons with Rule 16b-3 promulgated under
the Exchange Act or any successor rule. The Board may not modify any Options
previously granted under the Plan in a manner adverse to the holders thereof
without the consent of such holders, except in accordance with the provisions of
Sections 10, 12 or 23.

 

23.

Modification for Grants Outside the U.S.

The Board may, without amending the Plan, determine the terms and conditions
applicable to grants of Options, Restricted Stock or Stock Units to participants
who are foreign nationals or employed outside the United States in a manner
otherwise inconsistent with the Plan if the Board deems such terms and
conditions necessary in order to recognize differences in local law or
regulations, tax policies or customs.

 

24.

Effective Date; Termination of Plan.

The Plan was originally effective on March 2, 1998. The Restated Effective Date
is June 30, 1999. The Plan as most recently amended is effective on October 11,
2007. The Plan shall terminate on March 1, 2008, unless it is earlier terminated
by the Board. Termination of the Plan shall not affect previous grants under the
Plan.

 

10